Title: To James Madison from Thomas Amory and Others, 5 September 1801 (Abstract)
From: Amory, Thomas
To: Madison, James


5 September 1801, Boston. Recommends William Clark, a native of Massachusetts now residing at Amsterdam, for consulship at Amsterdam in the event of a vacancy.
 

   Tr (DNA: RG 59, LAR, 1801–9, filed under “Clark”). 1 p. Signatories are twenty-four merchants of Boston, Philadelphia, and Providence. Sent as an enclosure in an undated letter from Clark to JM in 1803 (ibid.) requesting the post of consul at Emden, Germany, to which Jefferson nominated him on 9 Dec. 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:459).

